CHIEF JUSTICE WILLIAMS
delivered the opinion of the court.
This is an indictment against the appellee for “the offense of setting np and keeping a faro-bank,” committed by said Monarch on the — day of August, 1868; *302and on divers days since, in the county aforesaid of Daviess, did procure to be set up a faro-bank; . . it being a contrivance for betting, at which and whereby money and property was bet and won and lost. To which the court improperly sustained a demurrer.
By section 6, chapter 42, 1 Stanton’s Revised Statutes, 563, it is enacted that “whoever shall set up, exhibit, or keep for himself or another, or shall procure to be set up, exhibited, or kept, any faro-bank, gaming-table, machine, or contrivance used in betting, or other game of chance, whereby money or other thing is or may be won or lost, shall be fined,” etc.
The setting up, or procuring to be set up, or keeping, or exhibiting a faro-bank, on which money or other thing is bet, won, and lost, is denounced by this statute, and this indictment, though rather inartificial, still sets out the offense of setting up by procuring a faro-bank to be set up, and keeping it, and on which money and property were bet, won, and lost.
As the statute denounces this contrivance for gaming by name, it is not necessary that there should be any averment that it was a banking game, or contrivance ordinarily used for gaming purposes, or that it was an ordinary game for betting Or hazard. lie who causes such to be set up and kept, and allows betting on it, is guilty of setting up such faro-bank; and the defendant is responsible under the charges of this indictment, unless upon denial the commonwealth should fail to sustain the charge.
Wherefore the judgment sustaining the demurrer is reversed, with directions for further proceedings as herein indicated.